Order reversed, with ten dollars costs and disbursements, and notice of examination reinstated to the extent of permitting the defendant to examine concerning the execution, on December 14, 1922, of a written option agreement, and the creation of a corporation under the name of Merritt-Chapman & Scott Corporation; the exercise of the option, and the transfer of certain property of the defendant company to the said Merritt-Chapman & Scott Corporation; the final position of the plaintiff’s assignor with the said Merritt-Chapman & Scott Corporation and his compensation therefor; the fact that the services now claimed in the complaint to have been performed were the same as those recited in the option agreement of December 14, 1922, for performance by the said Scott, and in furtherance of his plan for the consolidation of the business of the T. A. Scott Company, Inc., and of the defendant corporation, and that *658for said services he has been fully compensated, as therein provided. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present— Clarke, P. J., Dowling, Finch, McAvoy and Burr, JJ.